Title: To James Madison from Joel Barlow, 26 September 1812
From: Barlow, Joel
To: Madison, James


private
Dear Sir,
Paris 26 Sep. 1812.
Your letter of Aug. 11. has excited serious reflections in several eminent men to whom I have communicated in confidence its principal points. I had many times lately explained to them the same ideas. It is very useful to have it in my power to inforce them by your authority.
I have never yet despaired of obtaining such an arrangement as would be acceptable to you both as to the past & the future. But the Emperor for the last six months, has been so totally absorbed in his Russian war that he has thought of very little else. And this I believe has been the principal cause of the delay of which I have not ceased to complain. The Treaty might have been agreed upon and signed long ago, if it were not for the indemnities for past spoliations some arrangement for which I insisted on to accompany the treaty.
The prospect in regard to these has never been brilliant. I believe you had no decided expectation of obtaining any part of them, and since I did not feel authorised to listen to any thing like indemnity arising out of a convention of limits for Louisiana and a cession of East Florida (for which objects however five millions of dollars had been repeatedly offered, and offered to France) this unpromising work became still more difficult to manage. It is now however, in discussion and seems to promise more than I ever expected. In consequence of my note of the 11th. June on that subject, & of many informal communications to the Duke D’Alberg and other persons of the Emperor’s confidence here, they are assailing him with my arguments and their own.

Propos[i]tions have frequently been made to me to separate the cases that occured previous to Novr 1810 from these that have happened since. And D’Alberg has assured me that the latter would be compensated. I have always opposed the distinction, referring, for argument to my note of the fifth June.
Prince Cambaceres gives it as his opinion that the whole included in both periods will be allowed, & he desired me yesterday in confidence to express this opinion to you. Prince Talleyrand is of the same opinion.
The Ministers of commerce & of police have ventured out of the line of their official duty to urge this subject with the Emperor.
I have indeed great hopes to recover the whole by perseverence in the use of arguments especially if the Emperor returns to Paris in November which is expected.
I am sensible that the state of the public mind both in and out of Congress is such as not to be satisfied with opinions and hopes instead of facts and for this reason I do not dwell upon them in my official dispatches to the Secretary of State. But it is with great solicitude that I impart them in confidence to you, fully impressed with the belief that the best interests of our country demand a little more patience on this subject before recurring to measures of hostility.
Cambaceres who understands the interests of the two countries as well as any man & who seems almost equally desirous of promoting the prosperity of each assures me that he has not the least doubt but that the present attitude taken by the United States will induce the Emperor the moment he can get half an hour to read and reflect on the subject, to agree to all we can reasonably desire and he thinks the principle of indemnity as we have stated it, is undeniably just.
Your letter has showed them the necessity of a speedy decision. Your observations are already transmitted to the Emperor thro more channels than one. And so has been the piece under the Washington head in the National Intelligencer of the fourth of August which I assure them contains your sentiments & those on which Congress will probably act.
Articles written in that spirit, combining moderation and energy and holding clearly up to view the honest tenor of our policy, may be generally turned to good account.
Indeed it is true, & we may as well say it among ourselves as not, that the wisdom of our Government & the dignity of our national character are the admiration of all Europe.
There is not a foreign minister here who does not bow down to us in this respect; and they all assure me that such is the sentiment of their Courts.
Permit me in confidence to make one observation on the double war to which you allude.
It appears to me, of great importance, founded partly on a fact, which from local circumstances has struck my mind with more force than it probably has yours, if indeed it has been known to you at all.

Burr’s project for dividing the U. States between France & England was not disliked by either government. Fouche’s disgrace had nothing to do with it. On the contrary the part he took in listening to it and putting it into shape was rather applauded by his Master.
The plan was laid aside for that time because the parties could not then agree on a peace between themselves. But it is believed to be only adjourned to be resumed and attempted with all the force of these two nations whenever stronger passions which now oppose it shall subside. And this aspect is rendered more threatning by the situation of Spanish America which greatly augments the interests naturally calculated to draw their attention to that side of the world. Now it is reasonable to suppose, indeed it is certain, that a war declared against them both at once would have a powerful tendency to calm the violence of their present animosity against each other & smooth the way to a speedy peace between themselves. When they would have armies and navies on hand competent (when acting in concert) to the greatest enterprizes ever undertaken in distant regions.
It is with great inquietude that I contemplate these possibilities. And why should we give them a pretext by uniting them against us when they would have real vengeance as well as a supposed interest to prompt them in pursuing our destruction. And be assured they both hate the principles of our Government with an equal hatred and would sacrifice a great deal to accomplish its overthrow.
I am not supposing that they would succeed in their project tho that is not impossible for surely with all their ships and men nothing but the want of motive would hinder them landing on our shores two hundred thousand of the most effective troops that ever went to war.
Should we not rather look on at a distance and see their present rage with its unexampled means of mischief turning to the East as it possibly may do, & spending itself in Turkey Persia and India?
The violent bodily exertions and the unbridled passions of Napoleon added to the hazards of battle and of assassination forbid the expectation of a long career.
If in the next year he drives for Constantinople (which he probably will if we do not call him off) there is more than an even chance that he will not live to revisit his own Capitol.
His death would produce tranquility at least for us. For tho the agitations (might survive) they never would shake the Western shores of the Atlantic nor greatly disturb our commerce; as I take it for granted that England will soon be brought to acknowledge the principles for which we now contend.
Excuse my speculations. They have led me far, but I think not beyond my subject. Have but patience a little longer with my endeavors to accomplish the object of my mission.
I promise you nothing but zeal but I have strong hopes of success.

I beg you not to suffer any of the names of persons mentioned in this letter to be made public in any way. It would greatly injure them as well as me, and prevent any informal services from them or others in future. Be assured of my perfect attachment and respect
J. Barlow
